Citation Nr: 1446461	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-00 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for diabetes mellitus, type II. 

4. Entitlement to service connection for high cholesterol. 

5. Entitlement to service connection for an eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1983 to May 1992. 

These matters come before the Board of Veterans' Appeals on appeal from a June 2007 rating action of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs. 

The Veteran requested a Board hearing, but failed to report to the hearing in August 2014. No explanation has been offered as to the Veteran's failure to report to the hearing and the Board finds the request has been withdrawn.  38 C.F.R. § 20.704.

While additional evidence was associated with the file after the last statement of the case, AOJ adjudication was waived in October 2014. 

The issues of entitlement to service connection for a bilateral knee disability, diabetes mellitus and an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

High cholesterol is not a disability for VA compensation purposes. 


CONCLUSION OF LAW

Criteria for service connection for high cholesterol have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In a February 2007 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection. He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide. Also in that letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Service treatment records have been associated with the claims file. All identified and relevant medical records have been secured. 

A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does have several other components. 38 C.F.R. § 3.159(c)(4)(i) (2013). These components include: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service; and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2013). Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service. 38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2013). 

The Veteran was not given a VA medical examination for high cholesterol because, as explained further below, this claim is being denied as a matter of law. There is also no credible indication of this disability in service or credible evidence establishing that an event, injury, or disease occurred in service resulting in this disability. 38 C.F.R. § 3.159(c)(4)(i). The components needed to trigger an examination are not met. Id. 

For these reasons, the Board finds that a VA examination is not necessary for these claims. VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board finds the duties to notify and assist have been met. 

High Cholesterol

The Veteran is claiming entitlement to service connection for high cholesterol, a problem intermittently shown in his medical records (see December 2006 and March 2009 VA letters). However, service connection is only warranted where the evidence demonstrates disability. "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1 (2013); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See, Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'g and rev'g on other grounds, Sanchez-Benitez v. Principi, 259 F.3d. 1356, 1361-62 (Fed. Cir. 2001). 

High cholesterol, however, is simply a laboratory test result, and not in and of itself, a disability. See 61 Fed. Reg. 20440, 20445 (May 7, 1996). As such, it cannot provide a basis for a valid claim for service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Veteran's claim of entitlement to service connection for high cholesterol is denied. The reasonable doubt doctrine is not for application. See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Service connection for high cholesterol is denied. 


REMAND

The May 2014 VA examination report regarding service connection for the bilateral knees provided a negative opinion and stated that there were no pertinent service treatment records.  The examiner cited a 22-year time gap as the rationale for finding against a relationship to service. The Board finds this opinion inadequate because some service treatment records do reference knee symptoms (see below) and because lay statements alone may not be discounted soley due to a lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006).  A new opinion is required. See Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008). 

Additionally, an opinion is requested regarding whether any currently diagnosed eye disability or diabetes mellitus, type II is: directly related to service, caused by service-connected hypertensive heart disease or aggravated by service-connected hypertensive heart disease. See 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. 79. 

Accordingly, the case is REMANDED for the following action:

1. Associate updated VA medical treatment records with the file. 

2. Send the file to a VA medical professional who is qualified to determine the nature and etiology of any diagnosed knee disability. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination.

The opinion writer should review the entire file, to include the following records:

* June 1983, June 1986, October 1987 service treatment records showing knee symptoms in service; 

* June 1986 X-ray showing no significant abnormalities found; 

* A November 1988 report of medical examination (RME) showing clinical evaluation of knees was normal; 

* A November 1988 report of medical history (RMH) showing the Veteran denied trick or locked knees, but mentioning swollen or painful joints and the physician's summary noting there was a history of swollen knees with no problems at present; 

* A March 2013 VA primary care record showing complaints knee pain and the comment: "He is aware that his weight is a cause of his knee pain."; 

* June 2013 MRIs of the left and right knee;

* July 2013 right knee scope and chondroplasty with partial synovectomy/biopsy;

* March and May 2014 X-rays (showing evidence of arthritis); 

* a June 2014 VA orthopedic record showing that the Veteran had gout in his left knee. 

After reviewing the relevant records mentioned above, the writer should answer the following question: 

* Is it as least as likely as not (a 50 percent or greater probability) that a right and/or left knee disability was incurred in or related to service? 

The opinion should be supported by citation to accurate facts and medical science. 

3. Send the file to a VA medical professional who is qualified to determine the nature and etiology of the any diagnosed diabetes mellitus, type II. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination.

The opinion writer should review the entire file, to include: an April 1986 service treatment record stating diabetes should be ruled out; a December 2006 VA record noting new onset of diabetes; and the Veteran's December 2007 notice of disagreement stating he thought his hypertensive heart disease was related to his diabetes mellitus. Then the writer should answer the following questions: 

* Is it as least as likely as not (a 50 percent or greater probability) that diabetes mellitus was incurred in or related to service? 

* Is it as least as likely as not that diabetes mellitus was caused by or due to the service-connected hypertensive heart disease? 

* Is it as least as likely as not that the diabetes mellitus has been aggravated (made permanently worse beyond the natural progression of the disease) by service-connected hypertensive heart disease?

o If the diabetes mellitus has been aggravated by the service-connected hypertensive heart disease, identify the baseline level of severity of the disability and the permanent, measurable increase in the disability's severity that is attributable to the service-connected hypertensive heart disease. 

The opinion should be supported by citation to accurate facts and medical science. 

4. Send the file to a VA medical professional who is qualified to determine the nature and etiology of the any diagnosed eye disability. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination.

The opinion writer should review the entire file, to include a January 2006 VA ophthalmology record showing no retinopathy but gliosis; a March 2007 VA examination report showing ptyerigium to both eyes; and a May 2013 VA ophthalmology record showing a senile nuclear cataract in each eye. Then the writer should answer the following questions:

* Is it as least as likely as not (a 50 percent or greater probability) that an eye disability was incurred in or related to service? 

* Is it as least as likely as not that an eye disability was caused by or due to the service-connected hypertensive heart disease? 

* Is it as least as likely as not that an eye disability was aggravated (made permanently worse beyond the natural progression of the disease) by service-connected hypertensive heart disease?

o If an eye disability is aggravated by the service-connected hypertensive heart disease, identify the baseline level of severity of the disability and the permanent, measurable increase in the disability's severity that is attributable to the service-connected hypertensive heart disease. 

The opinion should be supported by citation to accurate facts and medical science. 

5. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


